953 F.2d 1391
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald Lynn JONES, Petitioner-Appellant,v.Frank GUNTER, Executive Director, Department of Corrections;Gale A. Norton, Attorney General of the State ofColorado, Respondents-Appellees.
No. 90-1318.
United States Court of Appeals, Tenth Circuit.
Jan. 31, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner appeals the district court's denial of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   On appeal, Petitioner continues to argue, as he did in the district court, that (1) the procedure used by the trial court during his sentencing hearing violated his constitutional rights;  (2) the trial court improperly sentenced him to a term of incarceration outside the presumptive range for the underlying offense;  (3) Colo.Rev.Stat. § 18-18-107 is unconstitutional on its face;  and (4) the Colorado Court of Appeals denied him due process and equal protection by affirming his conviction.


3
After considering Petitioner's briefs on appeal and the district court file, including state court transcripts, we conclude, for substantially the reasons stated by the district court in its Order filed October 11, 1990, that Petitioner is not entitled to habeas corpus relief.


4
Petitioner's Application for a Certificate of Probable Cause is DENIED.   Petitioner's Motion for Amended Request for Relief is DENIED.   The appeal is DISMISSED.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3